Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 23, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  146952                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 146952
                                                                    COA: 308996
                                                                    Oakland CC: 2011-235972-FH
  SHANTEL ELAINE DEBUS,
           Defendant-Appellant.

  ____________________________________/

        On order of the Court, the application for leave to appeal the March 19, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

        CAVANAGH, J., would grant leave to appeal.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 23, 2013
           h1016
                                                                               Clerk